Case 1:20-cv-01387-AJT-JFA Document 29 Filed 12/10/20 Page 1 of 2 PageID# 947




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 CENTER FOR WORKPLACE
 COMPLIANCE (f/k/a EQUAL
 EMPLOYMENT ADVISORY
 COUNCIL),
                                                     Case No. 1:20-cv-01387-AJT-JFA
                          Plaintiff,

           v.

 LITTLER MENDELSON, P.C., LANCE E.
 GIBBONS, THERESA GOKTURK (a/k/a
 CHRIS GOKTURK), and DOE
 DEFENDANTS 1-10, INCLUSIVE,

                          Defendants.



                          NOTICE OF APPEARANCE – IAN A. McLIN

          PLEASE TAKE NOTICE that Ian A. McLin, Esq. of Saul Ewing Arnstein & Lehr LLP,

shall appear as co-counsel on behalf of Defendant, Lance E. Gibbons in the above-captioned

matter.

          Please direct all court notices and correspondence regarding this matter to the

undersigned.

          Respectfully submitted this 10th day of December, 2020

                                                SAUL EWING ARNSTEIN & LEHR LLP


                                                /s/ Ian A. McLin
                                                Ian A. McLin, Esq. (VSB No. 92403)
                                                ian.mclin@saul.com
                                                Saul Ewing Arnstein & Lehr LLP
                                                1919 Pennsylvania Avenue, NW, Suite 550
                                                Washington, D.C. 20006
                                                (202) 295-6604 (telephone)
Case 1:20-cv-01387-AJT-JFA Document 29 Filed 12/10/20 Page 2 of 2 PageID# 948




                                            (202) 337-6065 (facsimile)

                                            Attorney for Defendant
                                            Lance E. Gibbons




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of December, 2020, a copy of the foregoing
NOTICE OF APPEARANCE – IAN A. McLIN was electronically filed with the Clerk of
Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the
following:

              James Kevin Fee
              Morgan Lewis & Bockius LLP
              1111 Pennsylvania Avenue, NW
              Washington, DC 20004
              Email: jkfee@morganlewis.com

              Counsel for Plaintiff


              John Anson Burlingame
              Squire Patton Boggs LLP (DC)
              2550 M St NW
              Washington, DC 20037
              Email: john.burlingame@squirepb.com

              Counsel for Defendants, Littler Mendelson, P.C.
              and Theresa Gokturk (aka Chris Gokturk)



                                            /s/ Ian A. McLin
                                            Ian A McLin, Esq. (VSB No. 92403)
                                            Saul Ewing Arnstein & Lehr LLP
                                            1919 Pennsylvania Avenue, NW, Suite 550
                                            Washington, D.C. 20006
                                            (202) 295-6604 (telephone)
                                            (202) 337-6065 (facsimile)
                                            Email: Ian.mclin.saul.com
                                            Attorney for Defendant
                                            Lance E. Gibbons
